Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Acknowledgements
The amendment on claims 1 and 18, filed 05/23/2021 is acknowledged.
Claims 2-5, 16-17 and 20 are cancelled.
Claims 1, 6-15 and 18-19, are pending.
Accordingly, Claims 1, 6-15 and 18-19 have been examined.



Examiner’s Response to Amendment
USC § 112
6.	The Applicant amendment to the claims as filed on 01/13/2022 have resulted into news grounds of rejections as disclosed below.

35 USC § 103
7.	Applicant is of the opinion that “claims 6-7 and 9-10, the Applicant clearly claims both a first GPS (claims 6-7) and a second GPS (claims 9-10). Curiously, the Office Action utilizes the same features of Bradley in purportedly teaching both the first GPS and the second GPS. Specifically, page 10 of the Office Action identifies Fig. 2, item 227b of Bradley as teaching the first GPS. Next, page 11 of the Office Action identifies 
Examiner disagrees because the GPS component in a device is taught by Boraski and not by Bradley as asserted by the Applicant. Boraski discloses in ¶ 0040 “Each partner device 222a, 222b may include a processor 226a, 226b, respectively, and memory 228a, 228b, respectively. A locator device 227a, 227b, respectively, such as a global positioning system (GPS) device 227b, an IP address 227a, a manually entered location identifier, or other locator system, is included in or communicatively connected to, or input to, the partner device 222a, 222b, for location of the device 222a, 222b by the server computer 202. Non-exclusive examples of the partner device 222a include a browser device. Such as a browser application 230a stored in memory and processed by a processor of a laptop computer, tablet device, or other mobile or stationary device 
As regards claim 13 and 19 are still describing data in the claims that are not used to perform any of the recited function. And also the amendment of claim 14 is not persuasive as this is still intended use as it still does not limit the scope of the claim under the broadest reasonable claim interpretation. 


Claim Rejections - 35 USC § 112

         8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1, 6-15 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter
10. 	Claim 1, recites “an electronic device that transmits an electronic signal to said mobile communication device, wherein said electronic signal comprising...”, However, according to the applicant specification ¶0028 “The system further includes a service interface device coupled to the web- based interaction component. The service interface 
device generates an electronic signal transmitted to the mobile communication device using a transmission circuit. The electronic signal allows communication with the mobile communication device and the service control system. The electronic signal includes a first short message service component (SMS), wherein the service interface device sends the first SMS to the mobile communication device upon activation of the trigger in the service setting. The first SMS is indicative of start of a service” ¶ 0055 discloses “The service interface device 130 generates the electronic signal to send the first SMS 
Claim 1, recites “a blockchain device directly connected to the electronic device...” according to the applicant’s specification ¶ 0110 “The blockchain device 138 also includes hardware 208. The hardware 208 may comprise a specific blockchain-enabled server device 210 and a smart device running a specific dedicated software application 212 operated by a user. The smart device 212 is configured to engage in specific communication with the blockchain-enabled server device 210. The blockchain-enabled server device 210 performs tasks enabling communication with the smart device 212. The blockchain-enabled server device 210 further performs at least one of these tasks: storage of at least one data base or a portion thereof and/or data for placement therein in the blockchain database 204, access the at least one data base including the blockchain database 204, update the at least one database including the blockchain database 204, allow the smart device 212 to access and receive information 
in whole or in part from the at least one database. In some embodiments, the at least one data base such as the blockchain database 204 may contain at least one unique hash, at least one timestamp of the at least one unique hash, and/or other data for generating smart contracts”. Emphasis added. 
The blockchain device 138 is not directly connected to the electronic device. Therefore, this limitation is new matter.
claims 6-15 and 18-19 are also rejected as they depend from claim 1.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):

CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

13.	Claims 1, 6-15 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 1, 6-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al., (WO 2014/072739 A1) in view of Mark Boraski, (US 20170039623 A1) and in further view of Kim et al., (US 20190075102 A1).	

18.	With respect to claim 1, Bradley teaches a computer-controlled system for automated recording of evidence of a delivery of a service in a service setting, said 
system comprising:
	a mobile communication device associated with a user in a service network, wherein said mobile communication device comprises predefined information about said mobile communication device and said user (pg 4 lines 10-14, pg 4, line 30-pg 5 line 2, pg 7 lines 1-12, pg 29 lines 1-25). 
	a computer that manages and processes delivery of services in said service setting by a service provider (pg 6 lines9-24, pg 10 lines 9-25).
	an electronic device that transmits an electronic signal, to said mobile communication device, wherein said electronic signal (“browser”, page 7 lines 7-18) comprising:
	a first short message service (SMS) signal component comprising a first secured link that is clicked to record a first evidence of service delivery associated with the mobile communication device (Fig. 7 item 712, page 3 lines 1-6), and
	a second short message service (SMS) signal component comprising a second secured link that is clicked to record a second evidence of service delivery associated with the computer-controlled system (Fig. 7 item 762, page 3 lines 1-25).
	Bradley does not explicitly disclose 
a processor that records an electronic evidence of service delivery in the service network by transmitting a confirmation electronic message along with a unique service proof token (SPT) to said mobile communication device, wherein said electronic 
	a blockchain device directly connected to the electronic device, wherein the block chain device comprises computer-executable instructions comprising a digitally executable SPT associated with said mobile communication device, wherein the digitally executable SPT is an electronic token identifying a start of receipt of service and an end of receipt of service, and
	a client computer device directly connected to the blockchain device, wherein the client computer device verifies said electronic evidence of service delivery by retrieving said unique SPT from said blockchain device. 
	However, Boraski discloses
a processor that records an electronic evidence of service delivery in the service network by transmitting a confirmation electronic message along with a unique service proof token (SPT) to said mobile communication device, wherein said electronic evidence of service delivery is one of an event, a digitally executable location, a digitally executable location voice input, and a digital image (Abstract, ¶¶ 0006, 0008 and 0047).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time application was filed to simply enhance the delivery of a service of Bradley in view of Boraski, in order to have a location based service delivery confirmation message.
The combination of Bradley in view of Boraski, does not explicitly disclose
	a blockchain device directly connected to the electronic device, wherein the block chain device comprises computer-executable instructions comprising a digitally 
	a client computer device directly connected to the blockchain device, wherein the client computer device verifies said electronic evidence of service delivery by retrieving said unique SPT from said blockchain device. 
	However, Kim discloses
a blockchain device directly connected to the electronic device, wherein the block chain device comprises computer-executable instructions comprising a digitally executable SPT (“smart contract”, ¶¶ 0014, 0074) associated with said mobile communication device (¶¶ 0014, 0070-0074), wherein the digitally executable SPT is an electronic token identifying a start of receipt of service and an end of receipt of service, and
	a client computer device directly connected to the blockchain device, wherein the client computer device verifies said electronic evidence of service delivery by retrieving said unique SPT from said blockchain device (¶¶ 0074, 0084, 0087, 00136).
 	Therefore, it would have been obvious for a person of ordinary skill in the art at 
the time application was filed to simply enhance the delivery of a service of Bradley and the confirmation message of Boraski in view of Kim, in order to have delivery service transaction embedded in a blockchain.
	
19.	With respect to claim 6, the combination of Bradley, Boraski and Kim teaches all the subject matter as disclosed in claim 1 above.


20.	With respect to claim 7, the combination of Bradley, Boraski and Kim teaches all the subject matter as disclosed in claim 6 above.
Furthermore, Boraski discloses, wherein said first GPS is contained within said computer and communicates with said client computer device (Fig. 2 item 227b, Fig. 6A, ¶¶ 0040, 0042).  

21.	With respect to claim 8, the combination of Bradley, Boraski and Kim teaches all the subject matter as disclosed in claim 6 above.
Furthermore, Boraski discloses, wherein said “...”device comprises said location coordinates of said computer (Fig. 2 item 227b, Fig. 6A, ¶¶ 0040, 0042).  
And Kim discloses using a “...blockchain...” (¶¶ 0014, 0070-0074).

22.	With respect to claim 9, the combination of Bradley, Boraski and Kim teaches all the subject matter as disclosed in claim 1 above.
Furthermore, Boraski discloses comprising a second Global Positioning System (GPS) communicatively connected with said client computer device, wherein said second GPS records location coordinates of said mobile communication device (Fig. 2 item 227b, Fig. 6A, ¶¶ 0040, 0042, 0068).   

 claim 10, the combination of Bradley, Boraski and Kim teaches all the subject matter as disclosed in claim 9 above.
Furthermore, Boraski discloses, wherein said second GPS is contained within said mobile communication device and communicates with said client computer device (Fig. 2 item 227b, Fig. 6A, ¶¶ 0040, 0042, 0068).   

24.	With respect to claim 11, the combination of Bradley, Boraski and Kim teaches all the subject matter as disclosed in claim 9 above.
Furthermore, Boraski discloses, wherein said blockchain device comprises said location coordinates of said mobile communication device (Fig. 2 item 227b, Fig. 6A, ¶¶ 0040, 0042, 0068).    

25.	With respect to claim 12, the combination of Bradley, Boraski and Kim teaches all the subject matter as disclosed in claim 1 above.
Furthermore, Kim discloses wherein said blockchain device comprises said SPT (“unique identifier”, ¶¶ 0036) associated with said mobile communication device and said computer (¶¶ 0036-0038). 

26.	With respect to claim 13 the combination of Bradley, Boraski and Kim teaches all the subject matter as disclosed in claim 12 above. With respect to “a first SPT associated with said mobile communication device and comprising a start of service proof token for receipt of said service detected by said mobile communication device; a second SPT associated with said mobile communication device and comprising an end 

27.	With respect to claim 14, the combination of Bradley, Boraski and Kim teaches all the subject matter as disclosed in claim 13 above.
With respect to, “wherein said first SPT, said second SPT, said third SPT, and said fourth SPT comprise digitally executable verification of said electronic evidence of service delivery” this is intended use. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art.  See MPEP 2103 I C, “… Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”

 claim 15, the combination of Bradley, Boraski and Kim teaches all the subject matter as disclosed in claim 14 above.
Furthermore, Boraski discloses, wherein said client computer device is communicatively coupled with a rules engine comprising a set of computer-executable rules that verify proof of evidences based on occurrence of said event, receipt of said digitally executable location information, receipt of said digitally executable voice input, or receipt of said digital image input (Abstract, ¶¶ 0006, 0008 and 0047). 

29.	With respect to claim 18, the combination of Bradley, Boraski and Kim teaches all the subject matter as disclosed in claim 1 above.
Furthermore, Kim discloses, wherein said blockchain device comprises:
	a network identifier associated with a blockchain network (¶¶ 0033-0041).
	a transaction ID (identifier) (“unique identifier”, ¶¶ 0033-0041).
	a blockchain address identifier using at least a unique key included in a transaction request and one or more hashing codes including said SPT associated with said respective mobile communication device (¶¶ 0033-0041).
	and a plurality of data elements comprising a proof of transaction as said evidence reserved for private use upon request for verification by said client computer device (¶¶ 0033-0041). 

30.	With respect to claim 19, the combination of Bradley, Boraski and Kim teaches all the subject matter as disclosed in claim 1 above.
.




Conclusion
31.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

32.	The prior art made of record and not relied upon:
1)	(US 2003/0220835 A1) – Melvin Barnes, System, Method, and Computer program product for providing location based services and mobile e-commerce. 
2)	(US 2016/0342989 A1) - Steven Charles Davis, Method and System for processing blockchain-based transactions on existing payment networks.	
3)	(US 20180191665 A1) - Alieiev et al., Method, apparatus, and computer readable storage medium comprising instructions for vehicle-to-vehicle communication

33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685